           Case 1:20-cv-05283-CM Document 5 Filed 08/03/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                             Plaintiff,                      20-CV-5283 (CM)
                    -against-                                ORDER OF DISMISSAL
N.Y.P.D, et al.,                                             UNDER 28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 7, 2019, the Court barred Plaintiff from filing any new civil

action in this Court in forma pauperis (IFP) without first obtaining from the Court leave to file.

See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019).

Notwithstanding the bar order, Plaintiff continued to file scores of new frivolous actions, and the

Court therefore imposed additional filing restrictions. See Frost v. NYPD, ECF 1:20-CV-0417, 5

(S.D.N.Y. Feb. 14, 2020) (requiring Plaintiff to submit with any new complaint a motion for

leave to file; a copy of the February 14, 2020 order; the relevant fees or IFP application; and a

statement, made under penalty of perjury, stating that the claims are not frivolous or in bad faith,

that the lawsuit is not brought for any improper purpose, such as to harass or cause unnecessary

delay, and that the filing complies with this Court’s orders, the Federal Rules of Civil Procedure,

and this Court’s Local Rules).

        On July 2, 2020, Plaintiff filed this new complaint. Plaintiff submitted many of the

documents required to comply with the Court’s February 14, 2020 pre-filing injunction, though

she did not attach a copy of the bar order. The Court has reviewed Plaintiff’s submissions and

concludes that this action is not a departure from Plaintiff’s pattern of vexatious and

nonmeritorious filings. Plaintiff fails to plead any facts suggesting that she has a plausible claim

for relief. Because Plaintiff fails to show good cause why she should be permitted to file this new
           Case 1:20-cv-05283-CM Document 5 Filed 08/03/20 Page 2 of 2



action, the Court denies her leave to file this action. The Court directs the Clerk of Court to close

this action.

        Plaintiff is warned that the continued submission of frivolous complaints may result in

the imposition of additional sanctions, including further restrictions on her filing any new civil

actions in this Court, and monetary penalties.

                                          CONCLUSION

        The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. Plaintiff has consented to electronic service of Court documents. (ECF No. 4.)

        The Court denies Plaintiff’s application to proceed IFP and her motion for leave to file

this new civil action. (ECF Nos. 1, 3.) The orders barring Plaintiff from filing any new civil

actions in this Court IFP without first seeking permission of the Court remain in effect. Plaintiff

is warned that the continued submission of frivolous complaints may result in the imposition of

additional sanctions, including further restrictions on her filing any new civil actions in this

Court and monetary penalties.

        The Clerk of Court is directed to close this action.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
